Citation Nr: 0117570	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-32 754A	)	DATE
	)
	)


THE ISSUE

Whether a March 24, 1988 decision of the Board of Veterans' 
Appeals which denied service connection for a psychiatric 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error.    

[The issue of entitlement to an effective date earlier than 
November 26, 1993 for the grant of service connection for 
post-traumatic stress disorder will be the subject of a 
separate Board decision.]


REPRESENTATION

Moving party represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The moving party served on active duty in the United States 
Army from December 1968 to July 1970 and in the United States 
Navy from July 1976 to March 1977. 

This matter comes before the Board based on a motion for 
revision of a March 24, 1988 Board decision on the grounds of 
clear and unmistakable error (CUE).  The March 24, 1988 Board 
decision denied the moving party's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).  

In  February 2001, the moving party testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with his VA 
claims folder. 


FINDINGS OF FACT

1.  In March 1988, the Board denied the moving party's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  The Board's decision of March 1988 was supported by 
evidence then of record; it is not shown that the correct 
facts as they were known at the time were not before the 
Board or that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.


CONCLUSION OF LAW

The Board's March 24, 1988 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400 - 
20.1411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated March 24, 1998 based on his contention that such 
decision contained CUE.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to Board CUE; and then analyze the 
moving party's contentions and render a decision.

Factual Background

The moving party's first period of active service was from 
December 1968 to July 1970.  He served in the Republic of 
Vietnam from June 1969 to July 1970.  The moving party's DD 
214 indicates that his military occupational specialty was 
administrative specialist.  

Service medical records associated with the moving party's 
first period of service are silent for complaints or 
diagnosis of a psychiatric disorder.  A July 1970 separation 
examination does not reflect complaints or findings of 
psychiatric pathology.  Psychiatric examination was normal.  

A February 1971 VA examination report indicates that a 
psychiatric disease was not diagnosed.  Upon mental status 
examination, there was no evidence of any undue tension or 
anxiety.  The moving party characterized his military 
experience as having been very good for him and he enjoyed 
it.  He indicated that his sleep was excellent and he got 
along well with other people.  There were no psychotic or 
paranoid trends.  His orientation and memory were excellent.  
Emotional responses were normal.  Insight and judgment were 
excellent.  The moving party was currently attending college.    

Private hospital records dated in January 1975 indicate that 
the moving party was admitted for seven days after being 
brought to the facility by the police after a suicide 
attempt.  The moving party reported that he had been scared, 
confused, and afraid that people were after him.  The moving 
party reported a history of depression and excessive drinking 
to ward off the depression.  He reported having these 
difficulties for the past three months.  He reported no 
previous history of treatment for major mental illness.    

Upon admission to the hospital, there was evidence of much 
anxiety, expressed fears, ideas of persecution, and a 
description of a state of deep depersonalization.  His memory 
for recent events was characterized as rather spotty.  He was 
not able to relate the events that led to his hospitalization 
in a chronological order.  The moving party was started on 
antidepressants, Valium, and Navane.  He improved 
dramatically.  Upon hospital discharge, the diagnosis was 
depressive neurosis and habitual excessive drinking. 

The moving party's second period of active service was from 
January 1976 to March 1977.  An enlistment examination report 
dated in January 1976 reflected no complaints or findings of 
psychiatric pathology. 

Private medical records dated in July 1976 indicate that the 
moving party sought help for depression and persistent 
suicidal ideation during the previous eight months.  He was 
hospitalized for 3 days.  The moving party reported two 
serious suicide attempts during the previous two weeks and 
another attempt 8 months prior.  He reported having a history 
of depression for the past year and a half since his wife and 
two girls left him.  He stated that his "whole world fell 
apart".  The moving party indicated that he quit his 
[civilian] job and had an erratic history in the service 
since then.  Mental status revealed that the moving party was 
obviously depressed.  The diagnosis was depressive neurosis 
with suicidal intent.  The discharge diagnosis was psychotic 
depression, partially compensated with suicidal ideation, 
rule out manic depressive illness, rule out schizophrenia, 
and history of alcoholic paranoid state by history.  The 
moving party was transferred to a military facility.  

In August 1976, a Medical Board was convened.  A Medical 
Board Report indicates that the moving party was admitted to 
a naval hospital on July 13, 1976 with an admission diagnosis 
of depressive neurosis.  It was noted that approximately 
eight months prior to admission, the moving party reportedly 
begun to feel sad, worthless, and hopeless.  He suffered from 
insomnia and had no energy or interests.  In the midst of 
this depression, he had enlisted in the military service for 
ill-defined reasons.  Upon assignment to duty, he had felt 
confused, dazed and unable to act.  Eventually, he had 
decided suicide was his only option and he began to have such 
thoughts constantly.  He attempted suicide two times.  It was 
noted that the moving party's wife had left him abruptly in 
April 1975 due to his drinking and erratic behavior.  The 
moving party reported that he had been hospitalized before 
his second period of service because he thought he was being 
followed and his phone was bugged.  The moving party stated 
that at that time, he had been drinking heavily.  There was 
no history of any prior depressed episodes.  The moving party 
was treated with medication (Tofranil) and he reported 
gradual improvement.  The Medical Board report indicated that 
after one week, the moving party was not suicidal, his mood 
was moderately improved, and his activity level and interest 
level had increased.  

After an adequate period of evaluation, a conference of staff 
psychiatrists reviewed the current findings and available 
records and agreed that the moving party had an emotional 
illness which was diagnosed as manic-depressive illness, 
circular type, which existed prior to [the second period of] 
service and was manifested by depressed mood, decreased 
energy and interests, and suicidal intent.  The precipitating 
stress was unknown.  The predisposition was severe (history 
of hypomanic episodes with one prior hospitalization for a 
probable hypomanic episode with an additional history of 
alcoholism).  The moving party was found to have complete 
impairment for military service.  The diagnosis also included 
chronic alcoholism in remission.  The Medical Board indicated 
that the moving party was unfit for further active service by 
reason of a physical disability and that physical disability 
was neither incurred in nor aggravated by a period of 
military service.  Discharge was recommended.  

In an August 25, 1976 statement of rebuttal, the moving party 
indicated that when he got out of the military in 1970, 
acquaintances noticed quite a change in his behavior.  He 
stated that he tried to contact the VA but could not get an 
appointment and he had an appointment with the Red Cross.  He 
had an appointment with a psychiatrist and was told to quit 
smoking and drinking coffee, which he did.  The moving party 
indicated that he contacted the VA ten times and he finally 
gave up.  The moving party reported that while he was in the 
Army, during his first period of service, he became very 
nervous and fearful.  He indicated that he tried to get some 
corrective help in Vietnam but he received nothing but 
reassurance from chaplains.  The moving party indicated that 
he believed his current hospitalization was caused directly 
as the result of an illness that began during his Army 
enlistment and this led to his current depression.  He 
indicated that he could trace all of his feelings back to his 
Army enlistment.  

In a statement of surrebuttal, dated August 30, 1976, the 
Medical Board indicated that they had reviewed the moving 
party's rebuttal statement, which contained additional 
history.  The Medical Board indicated that the moving party's 
present depressive episodes existed prior to his current 
enlistment in the Navy.  The Medical Board concurred that the 
predisposing factors originated during his Army enlistment 
and indicated that it appeared that his cyclical affectual 
illness began during his Army enlistment.  

A November 1976 Certification to Party of Recommended 
Findings indicates that the Medical Board found that the 
manic-depressive illness was aggravated while entitled to 
receive basic pay; was not due to intentional misconduct or 
willful neglect; and was incurred in the line of duty.  The 
Medical Board indicated that the moving party should be 
transferred to a VA hospital near his home for continued 
short-term inpatient hospitalization.  It was noted that the 
moving party's disorder was evaluated as 30 percent 
disabling, minus a 10 percent level of disability which had 
existed prior to service. 

A November 22, 1976 service medical record indicates that the 
moving party had been admitted to the hospital because he was 
severely depressed.  He was treated with psychotherapy and 
Tofranil.  The moving party was discharged to a VA hospital.   
A November 1976 VA hospital record indicates that the moving 
party's mental status on admission was within normal limits.  
He was treated with Tofranil and was home on leave for most 
of the hospitalization.  In a VA medical record dated in May 
1977, the moving party's psychiatrist indicated that the 
moving party had been attending a mental hygiene clinic for 
treatment of depression.

In July 1985, the moving party filed a claim for service 
connection for a psychiatric disorder, to include manic 
depressive illness.  A September 1985 VA psychiatric 
examination report indicates that the moving party reported 
that he had been in heavy combat during most of his service 
in Vietnam.  He stated that he had been assigned to the 
artillery, but he spent time in the infantry.  The moving 
party indicated that he felt frustrated and hostile in 
Vietnam.  He reported that after service, he had hostile 
feelings and got into considerable trouble.  The diagnosis 
was bipolar illness, circular type.  It was stated that he 
had not had a problem with alcohol for the last nine years.

An October 1985 rating decision denied service connection for 
a nervous condition.  The moving party filed a timely appeal.  
At a hearing before the RO in February 1987, the moving party 
and his representative asserted that the moving party's 
nervous condition started in his first period of service 
[hearing transcript, page 1].  The moving party stated that 
during his first period of service in Vietnam, he was 
assigned to the First Infantry Division and that he 
volunteered for a lot of miscellaneous type assignments 
including guarding bridges, going on patrols, and doing 
surveillance. The moving party indicated that during his 
return from the first period of service, he experienced 
problems with anger, violence, and depression; acquaintances 
noticed that he was different.  The moving party related his 
hospitalization in 1974 to his first period of service 
[hearing transcript, page 4].

 The moving party and his representative argued that service 
connection was warranted because the nervous condition was 
aggravated during his second period of service; they argued, 
in the alternative, that service connection was warranted on 
a direct basis because it was incurred during the moving 
party's first period of service.  

In a March 24, 1988 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder.  In essence, the Board found 
that there was no evidence of a psychiatric disorder during 
the moving party's first period of service; that the evidence 
did not lead to the conclusion that a psychiatric disability, 
to include PTSD, resulted from the moving party's first 
period of service; that the moving party's psychiatric 
disability pre-existed his second period of service and that 
the statutory presumption of soundness was rebutted; and that 
the moving party's pre-existing psychiatric disability was 
not aggravated by his second period of service.  The moving 
party was notified of the Board's decision.  

In a November 1993 statement, the moving party indicated that 
the March 1988 Board decision was clearly and unmistakably 
erroneous.  The moving party also argued that he left active 
duty subsequent to a combat tour in Vietnam with a 
psychological process which did not actually manifest itself 
until sometime later. He further argued that the evidence 
showed that he separated from active duty in March 2, 1977 
with disability severance pay.  He indicated that this was 
evidence which contradicted Board's findings that his 
psychiatric disability had not been aggravated by his second 
period of service.  The moving party also argued that he did 
not believe his claim to establish service connection was 
properly developed based upon the information he provided.  
The moving party argued that his representative's October 
1987 request for a remand was not complied with or addressed.   

In a September 1996 RO decision, the moving party was granted 
service connection for PTSD.  A 100 percent disability rating 
was assigned, effective from November 26, 1993. 

In December 1996, the moving party, through his 
representative, requested that the Board's March 1998 
decision be reconsidered.  In January 1997, Board's the 
Senior Deputy Vice Chairman denied the motion.  The moving 
party attempted to appeal that decision to the United States 
Court of Appeals for Veterans Claims (the Court).   
In a September 1997 order, the Court dismissed the appeal, 
noting that the Court was without jurisdiction to review the 
March 1988 Board decision. 
 
On November 21, 1997, legislation was enacted which permitted 
challenges to Board decisions based on CUE.  See Pub. L. No. 
105-111, codified at 38 U.S.C. § 7111. 

In a January 1998 statement, the moving party argued that the 
March 1988 Board decision was clearly and unmistakably 
erroneous because the decision contained misstatements of 
material facts in three areas.  He indicated that the moving 
party's military occupation specialty during his period of 
service was misrepresented by the adjudicators.  He indicated 
that the military occupational specialty in the 1988 Board 
decision was contradictory to the information in the moving 
party's 201 file, which was of record and available to the 
adjudicators during the entire process.  The moving party 
also argued that the second finding of fact in the 1988 Board 
decision was a misstatement of a material fact.  The second 
finding of fact indicated that a psychiatric disorder was not 
shown to have its origins during the initial period of 
service.  The moving party indicated that the Board, in the 
1988 decision, misrepresented the medical findings of the 
1976 medical board.  The moving party argued that the 
evidence showed that he had a disabling impairment from his 
first term enlistment and the Medical Board in 1976 
determined this.  The moving party indicated that the 
findings of the 1976 Medical Board were represented as 
exactly the opposite as what they were and this misstatement 
was the basis of the denial.  The moving party also asserted 
that the fifth finding of fact was not supported by the 
evidence that was available to the Board at the time of the 
1988 decision.  In the fifth finding of fact, the Board 
determined that a current diagnosis of post traumatic stress 
disorder was not reasonable substantiated.  The moving party 
argued that the VA used misstatement of material facts as a 
foundation in the 1988 denials.  The moving party asserted 
that the only way the adjudicators could deny his claim in 
1988 was to allege that the 1976 Medical Board findings were 
the exact opposite of what was actually said.  He also 
asserted that he received misinformation from the VA from 
1976 to 1986 when he filed a second claim with the VA. 

At a hearing before the Board in February 2001, the moving 
party reiterated his argument that the Board, in the March 
1988 decision, misstated material facts  [hearing transcript 
dated February 2001, pages 1-4].  He stated that the Board 
misstated his military occupational specialty and that the 
Board was incorrect when it determined that the psychiatric 
disorder was not incurred during his first period of service.  
[page 1-4].  He asserted that the facts showed that his 
psychiatric disorder was aggravated during his period of 
service with the Navy.  [page 13].  

In a May 2001 statement, the moving party's representative 
argued that there was clear and unmistakable error in the 
March 1988 rating decision because the Board held that the 
moving party 's military occupational specialty while 
stationed outside of the Republic of South Vietnam was an 
administrative specialist.  The representative argued that 
the Board relied on this information to deny the moving 
party's claim.  The representative asserted, in essence, that 
he was a cannoneer while on active duty and that information 
together with the VA examination dated in September 1985 
which indicated that the moving party had a history of 
"heavy combat" during service in Vietnam substantiated the 
diagnosis of PTSD.  The representative argued that the March 
1988 Board decision contained CUE because the Board held that 
the PTSD was not substantiated.   

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2000).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made. 
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2000).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2000).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied. 

(b)  Record to be reviewed.  (1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992. For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111). 

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  These cases will be discussed below.


Service connection law and regulations in effect at the time 
of the March 1988 Board decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 310, 331 (1982).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 311, 337 (1982).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (a) (1987). 

The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 U.S.C.A. § 353 (1982); 
38 C.F.R. § 3.306(c) (1987).  

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  38 C.F.R. §§ 3.102, 4.3.  

The Board notes in passing that the above law and regulations 
pertaining to service connection, presumptions and the 
standard of review remain essentially the same at present.  
Compare 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.306, 4.3 
(2000).  There are, however, more recent regulations 
specifically pertaining to PTSD.  See 38 C.F.R. § 3.304(f).    
As noted above, only the law as it existed at the time of the 
Board's decision may be considered.  See 38 C.F.R. 
§ 20.1403(b).  In other words, the Board cannot apply the 
benefit of hindsight to its evaluation of the March 1988 
decision in determining whether CUE existed.  Cf. Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).
  
Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  The moving party filed the 
motion for revision of the March 1988 Board decision on the 
grounds of CUE in February 2001, so it appears that the 
provisions of the VCAA apply to this motion.   

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied, to the extent that they apply to this Board 
CUE claim.  The moving party has been notified of the 
pertinent regulations by the Board.  He testified at a 
personal hearing before the undersigned Board member, and his 
representative presented argument on his behalf directly to 
the Board.    

As noted above, review for CUE in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  Pursuant 38 C.F.R. § 20.1403(b) (2000), 
no new evidence will be considered in connection with the 
disposition of a motion based on CUE.  See 38 C.F.R. 
§ 20.1403.  Therefore, there is no additional evidence that 
must be obtained by the Board.   

In sum, there is nothing further that can be done with 
respect to this matter under the VCAA.  The case now stands 
ready for Board review. 

Discussion

Initially, the Board finds that the moving party's motion for 
revision of the March 1998 Board decision based on CUE 
contains clear and specific allegations of CUE.  These are 
discussed in detail in the factual background portion of the 
decision.  The Board will address the specific contentions 
below.  

In the March 24, 1988 Board decision, the Board determined, 
in substance, that a psychiatric disorder did not exist 
during, and was not shown to have had its origin in, the 
moving party's first period of service.  The Board indicated 
that upon entry into his second period of service, there were 
no findings of a psychiatric disorder.  The Board indicated 
that the moving party was afforded a presumption of soundness 
with regard to his psychiatric status at that time.  The 
Board further found, however, that there was clear and 
unmistakable evidence, in the evidence developed during 
service and in hospital records pertaining to an admission at 
a private facility in January 1975, which showed that the 
psychiatric disorder pre-existed the moving party's second 
period of service.  The Board found that there was no 
reasonable basis for a finding that manifestations of the 
disease underwent a fundamental increase in the basic level 
of associated pathology during that second period of service.  
The Board also indicated that it was not bound by percentage 
determinations set forth by the respective service department 
in assessing the preservice and post service levels of 
disability, as different criteria govern our determinations.  
The Board also stated that its finding that there was no 
aggravation of the preexistent disorder during the second 
period of service was made regardless of the noted fact that 
there had been changes in the diagnostic nomenclature 
concerning the psychiatric disorder in question.  

In the March 1988 decision, the Board also considered the 
question of whether a diagnosis of PTSD could reasonably be 
substantiated.  The Board concluded that the moving party's 
background history, experience, and clinical symptomatology 
were not consistent with the diagnostic criteria for post 
traumatic stress disorder.  The Board also found that a 
diagnosis of post traumatic stress disorder was not 
appropriately established solely on the basis of reported 
history and the September 1985 VA examination did not render 
a diagnosis of post traumatic stress disorder.  The Board 
indicated that the evidence did not raise a reasonable doubt 
or otherwise warrant allowance of the appeal.

The Board initially wishes to stress that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE. "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Board has reviewed the record as it existed at the time 
of the March 24, 1988 decision in light of the law and 
regulations then in effect.  As will be discussed in detail 
below, the Board finds that the March 24, 1988 decision was 
consistent with the law and regulations in effect at that 
time.  The correct facts as they were known at the time were 
before the adjudicators, and the Board correctly applied the 
statutory and regulatory provisions.  The Board finds that 
the March 24, 1988 decision was supported by the evidence of 
record at that time and was a reasonable exercise of 
adjudicatory judgment.  

The Board, in its March 1988 decision, in essence found that 
the moving party had no psychiatric disability during his 
first period of service, in the United States Army.  The 
Board determined that the moving party's psychiatric 
disability initially manifested itself several years after he 
left the Army but before his second period of service, in the 
United States Navy.  The Board determined, in essence, that 
the psychiatric disability was not due to the moving party's 
initial period of service, including his Vietnam service.  
The Board further determined that the psychiatric disability 
was not aggravated by his second period of service.   

The Board finds that, based on the evidence then of record, 
reasonable minds could conclude that the moving party's 
psychiatric disorder did not manifest in his first period of 
service or within one year from service separation.  There 
was evidence at the time of the 1988 decision which supported 
this finding, consisting of the moving party's service 
medical records for his first period of service and the 
February 1971 VA examination report, both of which were 
pertinently negative.  This evidence shows that the moving 
party did not have a psychiatric disorder diagnosed during 
his first period of service or seven months after service 
separation.  Moreover, the report of the January 1975 
hospitalization refers to psychiatric problems of relatively 
recent onset (approximately three months earlier, or in late 
1974).  There is no indication in these records of any 
psychiatric problems during the moving party's first period 
of service.  The July 1976 hospitalization report similarly 
documented the moving party's problems as starting in about 
1975.   

There was also evidence to support the Board's conclusion 
that the moving party's  claimed psychiatric disorder did not 
have its origins during his initial period of service, 
including his Vietnam service.  Various medical reports from 
1975-76 refer to excessive drinking and loss of his job and 
his family.  These reports do not ascribe his mental illness 
to his period of service in the United States Army, including 
his service in Vietnam.  

There is also evidence which supports the Board's finding in 
the March 1988 decision that there was clear and unmistakable 
evidence which rebutted the statutory presumption of 
soundness which was afforded to the moving party upon 
enlistment into his second period of service, i.e. clear and 
unmistakable evidence that the moving party's psychiatric 
disorder pre-existed his second period of service.  The 
January 1975 private hospital records clearly and 
unmistakably rebutted the presumption of soundness and 
established that the psychiatric disorder existed prior to 
the moving party's second period of service.  

The Board further finds that there is evidence at the time of 
the 1988 decision which supports the finding that the pre-
existing disorder was not aggravated during the moving 
party's second period of service.  The service medical 
records for the second period of service show that after the 
moving party's initial hospitalization in July 1976 and 
subsequent treatment, his mental status was within normal 
limits.  The service medical records show that upon discharge 
from the naval hospital in November 1976, the moving party's 
condition had greatly improved after treatment.  A November 
1976 VA hospital record indicates that the moving party's 
mental status was within normal limits upon admission.  In 
addition, after a May 1977 report, there was no indication of 
any ongoing psychiatric problems until 1985, a number of 
years after the moving party's second period of enlistment 
was over.

The Board's finding, in its March 1988 decision, that a 
diagnosis of PTSD was not reasonably substantiated was 
supported by the evidence of record at that time.  Indeed, 
there was no competent medical evidence of record at that 
time which established that the moving party had PTSD.   

Thus, the Board cannot say that it was "undebatable" that the 
Board's decision in 1988 contained error in failing to grant 
service connection for a psychiatric disorder, to include 
PTSD.  There was evidence on which the Board could and did 
rely with respect to all of its conclusions.  Put another 
way, evidence then of record supported the Board's conclusion 
that the moving party's psychiatric disorder was not incurred 
in either the first or second periods of service, was not 
aggravated by the second period of service and was not 
otherwise due to his service.  

The Board wishes to make it clear that there was evidence of 
record at the time of the March 1988 decision which supported 
the moving party's position.  Such evidence included the 
moving party's own statements to the effect that his 
psychiatric problem had its inception during his first period 
of service, as well as the August 1976 Medical Board 
statement which implicated his Army service and the November 
1976 Recommended Findings which indicate that aggravation of 
a pre-existing disability had occurred.  The Board evaluated 
in March 1988  such evidence and determined that it was 
outweighed by evidence against each aspect of the claim, 
discussed above, as to each of the questions presented.  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The moving party has several contentions.  First, he argues 
that his claim for service connection for a psychiatric 
disorder was not properly developed prior to the 1988 Board 
decision.  He asserts that his representative requested a 
remand in October 1987 and this was not complied with.  He 
also maintains that he received misinformation from the VA 
from 1976 to 1986.  

The Board points out that Rule 1403 specifically states that 
the Secretary's failure to fulfill the duty to assist is not 
CUE.  See 38 C.F.R. § 20.1403 (d)(2).  Thus, this contention 
has not merit.  

With respect to the moving party's contention that he may 
have received misinformation from VA, the Court has held 
"erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994); Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
[the payment of Government benefits must be authorized by 
statute; therefore, erroneous advice given by a Government 
employee cannot be used to estop the Government from denying 
benefits].  In any event, even if the moving party was 
misinformed by VA personnel, this would not constitute CUE by 
the Board.

The moving party argues that there was CUE in the March 1988 
Board decision because his military occupation specialty was 
allegedly misstated.  The moving party indicates that in the 
1988 decision, the Board indicated that the moving party's 
military occupational specialty while in Vietnam was 
administrative specialist; the moving party indicates that he 
was a cannoneer.  The moving party asserts that his 201 file 
shows that he was a cannoneer and this file was available at 
the time of the 1988 decision.  

The Board finds that the characterization of the moving 
party's military occupational specialty in Vietnam as an 
administrative specialist instead of a cannoneer does not 
constitute CUE.  In point of fact, at the time of the 1988 
decision, the evidence of record established that the moving 
party was an administrative specialist in service.  See his 
DD Form 214, box 23a, in which his MOS is listed as 71L20, 
Administrative Specialist.  

The moving party's 201 file was not part of the record at the 
time of the 1988 Board decision; it was associated with the 
VA claims folder in 1994.  Under Rule 1403, review for CUE in 
a prior Board decision must be based on the record that 
existed when the decision was made. 38 C.F.R. § 20.1403 (b).  
Thus, any information in the 201 file cannot be considered 
when determining if there was CUE in the 1988 decision.  

The moving party argues that the 201 file should have been 
obtained by the VA in 1988 and made part of the record.  As 
noted above, failure on the part of the VA to obtain the 201 
file at the time of the 1988 Board decision can not be 
considered CUE because failure to fulfill the duty to assist 
is not CUE.  See 38 C.F.R. § 20.1403(d)(2).  

The moving party also argues that the Board, in the 1988 
decision, misstated material facts when it found that the 
acquired psychiatric disorder was not shown to have had 
origins during his initial period of service.  The moving 
party asserts that the second finding of fact in the 1988 
Board decision was incorrect because the 1976 Medical Board 
found that the psychiatric disorder originated during his 
first period of service.  The moving party argues, in 
essence, that the Board should have relied upon the 1976 
Medical Board findings.     

The Board finds this contention to be a simple disagreement 
as to how the facts were weighed and evaluated.  As discussed 
above, this is not CUE.  See 38 C.F.R. § 20.1403(d)(3).  
Although the Medical Board clearly ascribed the moving 
party's psychiatric problems to his service in the United 
States Army, there is other evidence to the contrary.  The 
Board's conclusion in its March 1988 decision that the 
psychiatric disorder did not manifest during the moving 
party's first period of service, nor was it related thereto, 
is supported by evidence that was of record at the time of 
that 1988 decision.  It appears that the Board placed more 
probative value upon such evidence as the negative service 
medical records for the first period of service; the February 
1971 VA examination report which showed that the moving party 
had no psychiatric disease; and the January 1975 private 
hospital records, which shows that the psychiatric disorder 
manifested approximately four years after the moving party's 
first period of service, with no indication that his Army 
service had anything to do with his psychiatric problems.  
Moreover, the August 1976 conference of staff psychiatrists 
indicated that the moving party's psychiatric disorder was 
not incurred during a period of military service.  Thus, the 
Board finds that the second finding of fact in the 1988 Board 
decision was supported by evidence that was then of record.  

The moving party asserts that more probative value should 
have been placed on the 1976 Medical Board report.  The 
moving party is thus arguing that the Board, in the 1988 
decision, should have evaluated the evidence differently.  
This cannot be considered CUE.  See 38 C.F.R. 
§ 20.1403(d)(3).  

The moving party also argues that the fifth finding of fact 
in the 1988 Board decision was a material misstatement of the 
facts and this resulted in CUE.  In the fifth finding of 
fact, the Board found that a current diagnosis of PTSD was 
not reasonably substantiated.  

The Board finds that the fifth finding of fact was reasonably 
supported by the evidence of record at the time of the 1988 
decision.  The medical evidence of record at that time did 
not establish a diagnosis of PTSD.  The Board, in the 1988 
decision, specifically stated that PTSD was not diagnosed 
upon VA examination in 1985 and a diagnosis could not be 
established based solely on reported history.  This finding 
was in accordance with the facts of record at that time.  The 
then most recent VA psychiatric examination, in September 
1985, resulted in a diagnosis of bipolar disorder.  There was 
no competent diagnosis of PTSD of record in March 1988.  

The moving party appears to be arguing that his statements 
alone, at the September 1985 VA examination, were sufficient 
to establish post traumatic stress disorder and the claim 
should have been granted.  The Board finds this contention to 
be a simple disagreement as to how the facts were weighed and 
evaluated, which is not CUE.  See 38 C.F.R. § 20.1403(d)(3).  
The Board could reasonably have accepted the VA medical 
examiner's diagnosis of bipolar disorder, not PTSD, and could 
have just as reasonably rejected the moving party's self-
assessment of PTSD.  The Board observes in passing that the 
moving party is a lay person without medical training.  

The moving party also asserts that there was CUE in the 1988 
Board decision because the service records show that he was 
discharged with disability severance pay and the service 
department paid him disability benefits for aggravation of 
the psychiatric disorder.  The Board, at the time of the 1988 
decision, was not bound by any disability determination made 
by a service department.  The Board was bound by the 
applicable statutes and regulations administered by the VA.  
See 38 C.F.R. § 19.1 (1987).  As discussed in detail above, 
the March 1988 decision was supported by the evidence of 
record, which taken as a whole did not undebatably lead to 
the conclusion that the pre-existing psychiatric disability 
was aggravated by the second period of service.  As noted 
above, the evidence before the Board included a report of 
psychiatric hospitalization in 1975, indicating a significant 
disability before the second period of service began, 
indications that the psychiatric disability was improving on 
discharge in early 1977 and no reported psychiatric problems 
for a number of years thereafter.  Even more significantly, 
in the Board's estimation, is the August 1976 report of a 
conference of staff psychiatrists which indicated that the 
moving party's psychiatric disability was not aggravated by 
military service.      

In short, based on the evidence which was then of record, 
there is no support for the conclusion that the Board's 
interpretation of the facts in the March 1998 decision was 
"undebatably incorrect" in that reasonable minds could only 
conclude that the moving party's psychiatric disorder 
manifested in service, was due to service or was aggravated 
by service or that the moving party had post traumatic stress 
disorder at the time of the 1988 decision.  See Russell, 3 
Vet. App. at 313.  There is evidence which supports the Board 
interpretation of the facts in the March 1998 decision and 
there is a factual basis for the Board's determination.  
Thus, the Board finds that reasonable minds could conclude 
that the service connection for a psychiatric disorder to 
include post traumatic stress disorder was not warranted in 
March 1988.   

To some degree, it appears that the moving party would have 
the Board find that CUE existed in the March 1988 decision 
because some evidence of record at the time may have been in 
his favor.  Although there was evidence in the moving party's 
favor of record in March 1988, as described in detail above 
this alone is not a basis for a finding of CUE.  The Board 
was obligated to review the entire record [see 38 U.S.C.A. 
§ 7104(a)] and weigh the evidence, both for and against each 
aspect of the claim.  The Board did so.  The moving party's 
disagreement with the Board's weighing of the evidence does 
not furnish a basis for a finding of CUE.   

For the above reasons, the Board finds that the March 1988 
Board decision was adequately supported by the evidence then 
of record and that the statutory and regulatory provisions 
that existed at the time of the March 1988 decision were 
correctly applied.  Therefore, the Board concludes that the 
March 1988 decision did not contain CUE.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1403-20.1411.  The motion is 
accordingly denied. 


ORDER

The motion for revision of the March 4, 1998 Board decision 
is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



